October 15, 2007 Securities and Exchange Commission Division of Corporate Finance Mr. Brad Skinner Mail Stop 7010 Washington, D.C. 20549-7010 Re:Pangea Petroleum Corporation Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 10, 2007 File No. 0-30503 Form 10-QSB for the period ended June 30, 2007 Filed August 14, 2007 Dear Mr. Skinner, Please find the responses to your comments are as follows: Form 10-KSB for year ended December 31, 2006 Note 7. Commitments and Contingencies Employment Agreement, page F-13 1. We note the employment agreement with your Chairman/Chief Executive Officer and your President. You have disclosed that you considered the accounting requirements of SFAS 133 and EITF 00-19 and believe derivative accounting is not applicable. Citing the specific authoritative literature used, tell us and disclose in more detail how you analyzed the applicable literature and accounted for the common stock issued based on 30% off the average closing bid price in lieu of cash compensation. The Company entered into an employment agreement with its Chairman/Chief Executive Officer and its President. The employment agreements provide for salaries of $10,000 each per month. The employees may convert any or all salaries with accrued interest to common stock of the Company based on 30% off the average closing bid price during the month prior to the month being compensated.
